Case 19-20699         Doc 1-1   Filed 10/31/19 Entered 10/31/19 10:57:09       Desc Exhibit
                                    Asset List Page 1 of 2


Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
Markus Williams Young & Hunsicker LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: (307) 778-8178
Facsimile: (307) 638-1975
bhunsicker@MarkusWilliams.com

ATTORNEYS FOR CREDITOR
MORIAH POWDER RIVER, LLC

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

In re:                                      )
                                            )        Case No. 19-_________
MORIAH POWDER RIVER, LLC                    )
                                            )        Chapter 11
                                            )
                                            )
Debtor in Possession.                       )


                        LOCAL RULE 1002-1(A) LIST OF ASSETS



                      ITEM                                        LOCATION
 Checking (ending 6057)                             Bank of America
 Miscellaneous Equipment                            Campbell County, Wyoming
 Miscellaneous Equipment                            Johnson County, Wyoming
 Office Equipment                                   Johnson County, Wyoming
 Oil and Gas Properties                             Johnson County, Wyoming
 Oil and Gas Properties                             Campbell County, Wyoming



           DATED this 31st day of October, 2019.

                                            MARKUS WILLIAMS YOUNG &

{Z0292076/1 }                                   1
Case 19-20699   Doc 1-1   Filed 10/31/19 Entered 10/31/19 10:57:09   Desc Exhibit
                              Asset List Page 2 of 2


                                    HUNSICKER LLC

                                    By: /s/ Bradley T. Hunsicker
                                    Bradley T. Hunsicker
                                    106 East Lincolnway, Suite 300
                                    Cheyenne, WY 82001
                                    Telephone: (307)-778-8178
                                    Facsimile: (307) 638-1975
                                    Counsel for Moriah Powder River, LLC




{Z0292076/1 }                          2
